Citation Nr: 1732340	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-28 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether a previous determination as to whether the character of the appellant's discharge represents a bar to Department of Veterans Affairs (VA) benefits, other than health care benefits under Chapter 17 of the United States Code, should be reconsidered.

2.  Whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17 of the United States Code.

REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to September 1976.

In an October 1984 administrative decision, the Regional Office (RO) in Lexington, Oklahoma, determined that the character of the appellant's discharge was a bar to eligibility for VA benefits.  Although he was notified of that denial, and of his appellate rights, he did not appeal.

This current appeal to the Board of Veterans' Appeals (Board/BVA) instead arose from a more recent February 2013 administrative decision in which the RO in Muskogee, Oklahoma, determined there was a clear and unmistakable error (CUE) in that earlier October 1984 administrative decision regarding the denial of eligibility for Chapter 17 health care benefits.  Additionally, however, while the RO also determined that new and material evidence had been received to reopen the claim concerning whether the appellant's character of discharge constitutes a bar to VA compensation benefits, the RO ultimately determined that his discharge was not honorable and, thus, a bar to these benefits.  In response he filed a timely Notice of Disagreement (NOD) in March 2013.  In September 2013, the RO provided him a Statement of the Case (SOC), and he later completed the steps to perfect his appeal of this claim by also filing a timely Substantive Appeal (VA Form 9) in October 2013.

In January 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

With respect to the characterization of the appeal, the additional evidence received since the October 1984 administrative decision provides a basis for reconsidering the appellant's claim.  Whether to reconsider the claim is the initial determination, and having decided favorably in this regard, the issue then becomes whether the appellant's discharge bars him from receiving the VA benefits mentioned.

This latter issue of whether the character of the appellant's discharge represents a bar to VA compensation benefits is addressed in the REMAND portion of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant had active military service from January 1975 to September 1976 and was discharged under conditions other than honorable.

2. In an October 1984 administrative decision, the RO consequently determined that the character of his discharge was a bar to eligibility for VA benefits; although notified of that denial, he did not initiate an appeal.

3. New evidence since received, however, includes relevant official service department records that existed but had not been associated with the claims file, so not considered, when VA first decided this claim.


CONCLUSION OF LAW

As this additional evidence received since the RO's unappealed October 1984 administrative decision includes official service department records not previously considered, the criteria are met for reconsideration of whether the character of the appellant's discharge is a bar to him receiving VA compensation benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board need not at this juncture make these preliminary determinations, however, since the Board is ordering reconsideration of the previous denial of this claim, and only after further developing this claim on remand.

This claim at issue concerning whether the appellant's character of discharge is a bar to him receiving VA benefits initially was denied in an October 1984 administrative decision.  At the time of that decision, the evidence in the file consisted of his service treatment records (STRs).  Although notified of that denial in a letter dated in October 1984, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of that denial.  See 38 C.F.R. § 3.156(b).  Typically, this fact would render that decision final and binding based on the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  In this circumstance, VA could only reopen and review this claim upon receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

But there is an exception to this general rule.  Namely, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  According to 38 C.F.R. § 3.156(c)(i) and (ii), official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (explaining that unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

In this particular case at hand, additional evidence was associated with the claims file following the October 1984 denial.  Specifically, in April 2012, the Veteran's attorney submitted the findings of two Navy psychologists that were made in connection with a psychiatric evaluation in service.  This record is relevant to the appellant's claim, as it provides a more complete picture regarding his level of sanity at the time of the offenses leading to his discharge.  This record existed at the time of the October 1984 denial but was not associated with the claims file or considered by the RO until the more recent February 2013 decision.  Pursuant to 38 C.F.R. § 3.156(c), this additional STR received requires reconsideration of the claim - which, effectively, renders the prior denial non-final.  Therefore, an analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.


ORDER

The request to reconsider the matter of whether the character of the appellant's discharge represents a bar to eligibility for VA compensation benefits is granted.


REMAND

As already alluded to, the appellant was discharged from service in September 1976 under conditions other than honorable.  The record shows he underwent a special court martial in February 1976 and was found guilty of numerous violations, including several of disobeying orders, periods of unauthorized absence without leave (AWOL), and willfully damaging a door panel on one of the buildings at Camp Pendleton.


To establish eligibility for most VA benefits based on an individual's military service, the character of discharge for the period of service at issue must be under conditions other than dishonorable.  38 C.F.R. § 3.1.  A discharge because of willful and persistent misconduct is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A dishonorable discharge or a statutory bar deprives a claimant of all VA benefits, unless it is determined the individual was insane for VA purposes when committing the acts that resulted in the discharge or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

For VA purposes, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354 (a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).

When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303 (b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

The appellant and his attorney contend that, while the appellant was discharged under conditions other than honorable, there is probative evidence that he was insane at the time of the offenses leading to his discharge.  Specifically, the report of an October 1975 psychiatric evaluation during his service indicates two Navy psychologists found his insight "to be lacking to a great degree and his judgment was considered impaired for characterological reasons."  As this record is relevant to the appellant's current appeal, in that it provides a more complete picture with respect to his mental state at the time of the offenses leading to his discharge, the Board finds that further development of the claim is necessary, including especially ordering a VA examination of the appellant for a medical opinion addressing whether he was "insane," as defined by 38 C.F.R. § 3.354(a), at the time of the offenses leading to his eventual discharge.

Additionally, it does not appear that all of the appellant's STRs have been obtained.  Therefore, on remand, the RO or Appeals Management Office (AMO) should contact the appropriate government agencies that may have any outstanding STRs.  If any STRs are unavailable, a formal finding of their unavailability must be made and this documented in the record.


Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate government agencies and request the appellant's STRs for his active military service from January 1975 to September 1976.  All efforts to obtain these records, including any negative responses, must be documented.  If any records sought are unavailable, a formal finding of this must be made and the appellant appropriately notified.  38 C.F.R. § 3.159(c) and (e).

Additionally, ask the appellant to provide, or authorize VA to obtain, all other relevant medical records regarding his mental state during his service.  Based on his response, attempt to procure copies of all records identified that have not previously been obtained.  All efforts to obtain these records, including any negative responses to the request, must be documented in the claims file and the appellant appropriately notified.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional records, arrange for the appellant to undergo a VA mental status examination, but in the sense that a "retrospective" medical opinion is needed concerning whether he was legally insane at the time of the offenses leading to his eventual discharge from the military under conditions other than honorable.  See Chotta v. Peake, 22 Vet. App. 80 (noting the duty to assist may include development of medical evidence through a retrospective medical evaluation when there is a lack of medical evidence for the time period at issue).
All indicated tests and studies are to be completed.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner in conjunction with the examination. 

A detailed history must be obtained with respect to the appellant's situation, state of mind, and behavior during his active military service, particularly around the time of the offenses leading to his eventual discharge.

Thereafter, the examiner must specifically address the following:

a)  Did the appellant exhibit a mental disease or disorder at the time of the offenses leading to his eventual discharge or at any other time during his military service?

A special court martial on February 3, and February 13, 1976, found the appellant guilty of the following violations of the Uniform Code of Military Justice (UCMJ):  (i) 3 counts of Article 86-AWOL; (ii) 3 counts of Article 86-Failure to report to appointed place of duty; (iii) 3 counts of Article 91; (iv) 6 counts of Article 92; and 1 count of Article 108.  Further information with respect to the nature of these violations can be found in the September 2013 SOC and other records concerning his service.

b)  Did the appellant, due to disease, exhibit a more or less prolonged deviation from his normal method of behavior at the time of the offenses leading to his discharge, or at any other time during his military service?

c)  Did the appellant, due to disease, interfere with the peace of society at the time of the offenses leading to his discharge or at any other time during his military service?

d)  Did the appellant, due to disease, become anti-social or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided at the time of the offenses leading to his eventual discharge, or at any other time during his military service?

In reaching his or her conclusions, the examiner must consider and address the appellant's lay statements (both from the detailed history taken during the examination and elsewhere in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of the offenses leading to his eventual discharge.

The examiner is asked to discuss the underlying reasoning or rationale for his or her opinion, including preferably citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of indication of contemporaneous medical evidence in the STRs cannot, alone, serve as the basis for a negative opinion.

3.  Ensure the medical opinion is, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, or is not granted to the appellant's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


